       Case 1:18-cr-00083-DAD Document 51 Filed 09/07/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     GUADALUPE HERNANDEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00083-DAD
12                     Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; EXHIBIT;
13   vs.                                           ORDER THEREON
14   GUADALUPE HERNANDEZ,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney Laurel Montoya, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Guadalupe Hernandez, that the status conference
20   scheduled for September 8, 2021, at 2:00 p.m. may be continued to November 8, 2021, at 2:00
21   p.m.
22          Mr. Hernandez made his initial appearance in this matter on June 8, 2021. See Dkt. #40.
23   A detention hearing was held on June 22, 2021. See Dkt. #45. At the detention hearing, Mr.
24   Hernandez was ordered released to participate in the Teen Challenge Reedley treatment program,
25   however, his release was delayed until June 25, 2021. See Dkt. #45, #47. Mr. Hernandez has
26   resided at the Teen Challenge Reedley program since that date. Teen Challenge Reedley has
27   provided the attached letter indicating that Mr. Hernandez remains in good standing and is
28   actively participating in the program. See Exhibit A.
       Case 1:18-cr-00083-DAD Document 51 Filed 09/07/21 Page 2 of 2


 1            Defense counsel requires additional time to meet with Mr. Hernandez and to discuss
 2   possible resolution options with all parties. Defense counsel has confirmed the availability of the
 3   proposed date with both government counsel and the assigned probation officer. The requested
 4   continuance is made with the intention of conserving time and resources for both the parties and
 5   the Court. The requested date is a mutually agreeable date for all parties. As this is a sentencing
 6   hearing, no exclusion of time is necessary
 7
                                                              Respectfully submitted,
 8
 9                                                            PHILLIP A. TALBERT
                                                              Acting United States Attorney
10
11   Date: September 2, 2021                                  /s/ Laurel Montoya
                                                              LAUREL MONTOYA
12                                                            Assistant United States Attorney
                                                              Attorney for Plaintiff
13
14                                                            HEATHER E. WILLIAMS
                                                              Federal Defender
15
16   Date: September 2, 2021                                  /s/ Reed Grantham
                                                              REED GRANTHAM
17                                                            Assistant Federal Defender
                                                              Attorney for Defendant
18                                                            GUADALUPE HERNANDEZ
19
20
21                                                            ORDER
22            IT IS SO ORDERED. The status conference currently scheduled for September 8, 2021,
23   at 2:00 p.m. is hereby continued to November 8, 2021, at 2:00 p.m. before the duty magistrate.
24
         Dated:        September 7, 2021                                 /s/
25                                                                   UNITED STATES MAGISTRATE JUDGE

26
27
28

      Hernandez – Stipulation to Continue Status Conference      2
